Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered: Claims 1, 3, 5-7 and 11 are pending.  Claim 1 is amended.  Claim 11 is new.  Claims 2, 4 and 8-10 have been previously canceled by the Applicant.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for Claims 1, 3 and 5-7 have been withdrawn since Applicant has amended independent claim 1.  
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit configured to transmit…. (claim 1); the communication unit transmits….. (claim 5); a storage unit configured to store…. (claim 7), and the communications unit is configured to transmit…..and to cause…… (claim 11).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masayuki; (JP 2007-113818A), in view of Hwang; (KR 2018-0115117 A):
10.	Independent claim 1:  Masayuki teaches:
a product tray (e.g., egg storage holder 41 in figs 2, 5 or drink storage holder 42 in figs 2, 6 on page 6: paras 1 lines 1-9) comprising a product holder (e.g., egg holders in figs 2, 5, or drink holders in figs 2, 6 on page 6, paras 1 lines 1-9) configured to hold a product (e.g., eggs, milk, vegetable juice…etc., in figs 2, 5-6, 8 page 6, page 7) {At least figs 2, 5-6, page 6: para 1 lines 1-9 in context with fig. 8 on page 7};
the product tray comprising a product sensor (e.g., weight detecting unit 5 includes an egg sensor 51, and drink sensor 52 in fig. 4, page 6: para 2 lines 11-24 and on pages 11-12, steps S23-S32 and S52-S64) configured to detect product information indicating a state of the product held in the product holder (e.g., milk is empty, there is a few eggs left, the amount of milk is low….etc., on page 10 lines 1-31 in context with pages 11-12: steps S23-S32 and S52-S64) {At least pages 11-12: steps S23-S32 and S52-S64, page 6: para 2 lines 11-24 in context with page 10 lines 1-31}; 
a door sensor (e.g., door detection unit 2 is comprised/included in the refrigerator body 1 in fig. 2 on page 5, last 5 paragraphs) configured to detect opening and closing of a door of a storage container (e.g., a refrigerator on page 5, fig. 2) housing the product tray (e.g., egg holders in figs 2, 5, or drink holders in figs 2, 6 on page 6, paras 1 lines 1-9) (part of limitation 4) {At least page 5, fig. 2 in context with pages 11-12, steps S21-S32 and S50-S64}; 
a communications unit (e.g., a progress notification information transmission program 84e and/or a change notification information transmission program 84j on page 7: para 3, page 9: last para through page 10: lines 1-22 in context with pages 11-12, steps S21-S32 and S50-S64) configured to transmit the product information (page: 9: last para through page 10: lines 1-31 in context with pages 11-12, steps S21-S32 and S50-S64 especially steps S32 and S64), when the door of the storage container (e.g. refrigerator in figs 1-2 on page 5) is determined to be opened and closed based on detection result of the door sensor (e.g., pages 11-12, steps S21-S22, S50-S51 in context with page 5, figs 1- 2) {At least page 9, last para through page 10 lines 1-31 in context with pages 11-12, steps S21-S32 and S50-S64 especially steps 21-22, S32 and S50-S51, S64}.
As indicated above, Masayuki’s door sensor/door detection unit 2 (detect opening and closing of a door of a storage container housing the product tray) is comprised/included in the refrigerator body 1 but is not explicitly comprised/included in “the product tray”.  However, Rearrangement of Parts has been held to be obvious.  See MPEP 2144.04 VI C  {“In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)”}.  In this instance, rearrangement the door sensor from the refrigerator main body 1 of Masayuki to the product tray/product holder would have not modify the operation of the device.  Whether the door detector/door sensor is on the refrigerator main body 1 or on the product tray/the product holder, it will still detect opening and closing of a door of a storage container (e.g., the refrigerator) housing the product tray/the product holder.  Also, there does not seem to be any advantage to place the door detector/door sensor on the product tray/the product holder instead of the refrigerator main body 1.  As the result, it appears to be an obvious matter of design choice. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the door detector/door sensor is on the refrigerator main body 1” of Masayuki to include “the door detector/door sensor is on the product tray/product holder”.  One would be motivated to do this since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	However, Masayuki does not explicitly teach the underlined feature: “a communications unit configured to transmit the product information during the door of the storage container is determined to be opened based on detection result of the door sensor”.
	Hwang teaches a general concept of a communications unit configured to transmit the product information (e.g., e.g., sensor data and a predetermined alarm message associated with the product information such as odor level in at least fig. 2 on page 5 and in fig. 5 on page 9) during the door of the storage container is determined to be opened (see step S408 in fig. 5 on page 9) based on detection result of the door sensor (e.g., first sensor in fig. 2 on page 5 and in fig. 5 on pages 8-9) {At least fig. 2 on pages 4- 5 and fig. 5 on pages 8-9, steps S406, S408, S410, S412, and S414 , see the central processing unit 230 determine that the door of the refrigerator has been opened when the sensing signal is received from the first sensor.  If the odor level exceeds a predetermined threshold value, transmit the sensor data (e.g., odor level, internal temperature of the container) from the second and the third sensors to the external electronic device 250.  At this time, the central processing unit 230 may transmit a predetermined alarm message to the external electronic device 250 in addition to transmission of the sensor data}.  Also see Abstract}.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “a communications unit configured to transmit the product information, when the door of the storage container is determined to be opened and closed based on detection result of the door sensor” of Masayuki to include “a communications unit configured to transmit the product information during the door of the storage container is determined to be opened based on detection result of the door sensor”, taught by Hwang.  One would be motivated to do this in order to enable an additional option of transmit information regarding product information to the user; that is transmit information regarding product information during the refrigerator’s door is opened.  This in turn would improve the efficiency and effectiveness of the overall combination system of Masayuki and Gu and also improve the user’s experience.      
12.	Claim 5:  The combination of Masayuki and Hwang teaches the claimed invention as in claim 1.  The combination further teaches
a generator configured to generate power (e.g., light source on page 5, last three paras) according to the opening and closing of the door of the storage container {Masayuki: At least fig. 2, page 5: last three paras}.  Hwang also teaches limitation in at least fig. 2 on page 5 and fig. 5 on pages 8-9}, wherein
the communications unit is further configured to transmit the product information, based on detection of the power generated by the generator {Masayuki: At least page 5, last three paras in context with pages 11-12, steps S21-S32 and S50-S64 especially steps 21-22, S32 and S50-S51, S64}. Hwang also teaches limitation in at least fig. 2 on pages 4-6 and fig. 5 on pages 8-9}.
13.	Claim 6:  The combination of Masayuki and Hwang teaches the claimed invention as in claim 1.  The combination further teaches the product tray (e.g., egg storage holder 41 in figs 2, 5 or drink storage holder 42 in figs 2, 6 on page 6: paras 1 lines 1-9) according to claim 1; wherein the storage container is a refrigerator {Masayuki: At least figs 1-2, pages 5-6}.  Hwang also teaches the storage container is a refrigerator on pages 4-5, 7-9}. 
14.	Claim 7:  The combination of Masayuki and Hwang teaches the claimed invention as in claim 1.  The combination further teaches a product tray system comprising: the product tray according to claim 1; a storage unit (e.g., food data storage unit 832 on last para on page 7 through page 8) configured to store the product information transmitted from the product tray {At least last para on page 7 through page 8}; and a notifier (e.g., a progress notification information transmission program 84e and/or a change notification information transmission program 84j on page 7: para 3, page 9: last para through page 10: lines 1-22 in context with pages 11-12, steps S21-S32 and S50-S64) configured to issue a notice, based on the product information {Masayuki:  At least page: 9: last para through page 10: lines 1-31 in context with pages 11-12, steps S21-S32 and S50-S64 especially steps S32 and S64)}.
17.	Claim 11:  The combination of Masayuki and Hwang teaches the claimed invention as in claim 1.  Maysayuki further teaches wherein the communications unit is configured to transmit the product information to an external apparatus (e.g., transmits notification mail to user mobile phone 300) as a notice based on comparison information obtained by comparing the product information and previously obtained product information {Masayuki: At least page 9, last para through page 10 lines 1-31 in context with pages 11-12, especially steps S21-S22, S29-S32, S41-S49 and S50-S51, S64}.
	However, Masayuki does not explicitly teach the underlined features: “wherein the communications unit is configured to transmit the product information to an external apparatus and to cause the external apparatus to display a notice based on comparison information obtained by comparing the product information and previously obtained product information”.
	Hwang teaches wherein the communications unit is configured to transmit the product information to an external apparatus and to cause the external apparatus to display a notice (e.g., a predetermined alarm message along with product information collected from sensor data associated with the product information such as odor level of the product in at least fig. 2 on page 5 and in fig. 5 on page 9, step S414) {At least fig. 2 on page 5 and fig. 5 on pages 8-9, steps S406, S408, S410, S412, and S414 , see the central processing unit 230 determine that the door of the refrigerator has been opened when the sensing signal is received from the first sensor.  If the odor level exceeds a predetermined threshold value, transmit the sensor data (e.g., odor level, internal temperature of the container) from the second and the third sensors to the external electronic device 250.  At this time, the central processing unit 230 may transmit a predetermined alarm message to the external electronic device 250 in addition to transmission of the sensor data.  At least fig. 3 on page 8, para 5 discloses a program 380 (of the electronic device 250, see fig. 3 on pages 6-8) receives the information collected by the central processing unit 230…., for example, the degree of malodor, the sensor value corresponding to the change in the internal temperature of the food storage container according to the operation of the sensor information inquiry function to display on the display 350 (of the electronic device 250, see fig. 3 on pages 6-8)}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “wherein the communications unit is configured to transmit the product information to an external apparatus (e.g., transmits notification email to user mobile phone), as a notice based on comparison information obtained by comparing the product information and previously obtained product information” of Masayuki to include “wherein the communications unit is configured to transmit the product information to an external apparatus and to cause the external apparatus to display a notice”, taught by Hwang.  One would be motivated to do this in order to provide the user with the knowledge regarding the conditions of the product/foods (e.g., quantity of product/foods, odor level of the foods…etc.,) in their refrigerator more quickly and efficiently.  This in turn would enhance the user’s experience.                   
18.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Masayuki; (JP 2007-113818A), in view of Hwang; (KR 2018-0115117 A), in view of Nariaka et al; (JP 2007-17052 A), in view of Bhushan et al; (IN 201502998 I1); and further in view of Glielmo et al; (US 2007/0236357):
19.	Claim 3:  The combination of Masayuki and Hwang teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “a battery configured to supply power to the product sensor, the door sensor and the communications unit.
Naritaka teaches a general concept of a battery configured to supply power to the product sensor (e.g., shelf tray 11 equipped with one weight sensor 12…. on page 3) {At least figs 1-2 on page 4 (see power supply of the egg shelf tray 11 includes a power supply drive such as a battery), in context with page 3}.    
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the product sensor” of the combination of Masayuki and Hwang to include “a battery configured to supply power to the product sensor”, taught by Naritaka.  One would be motivated to do this in order to enable the sensor to be supplied with constant power supply to minimize the effect of brownouts, surges, and electrical outages. 
	However, the combination of Masayuki, Hwang and Naritaka does not explicitly teach the underlined feature: “a battery configured to supply power to the door sensor”.
	Bhushan teaches a general concept of a battery configured to supply power to the door sensor {At least abstract and claims, see a door sensor detects opening/closing of the door sensor.  The door sensor is electrically connected to the battery.  A control unit is electrically connected to the battery, and controls operation of the refrigerator}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “a battery configured to supply power to the product sensor”, of the combination of Masayuki, Hwang and Naritaka to include “a battery configured to supply power to the door sensor”, taught by Bhushan.  One would be motivated to do this in order to minimize the effect of electrical outages and improve the efficiency system of combination of Masayuki, Hwang, Naritaka and Bhushan.   
	However, the combination of Masayuki, Hwang, Naritaka and Bhushan does not explicitly teach the underlined feature: “a battery configured to supply power to the communication unit”. 
	Glielmo teaches a general concept of a battery configured to supply power to the communication unit {At least para 0069 discloses the on-board unit is equipped with a back-up battery so that storage of data and their transmission is possible also during a power-off situation, so that the remote server 5 can be informed also on the power-off status}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “a battery configured to supply power to the product sensor and the door sensor”, of the combination of Masayuki, Hwang, Naritaka and Bhushan to include “a battery configured to supply power to the communication unit”, taught by Glielmo.  One would be motivated to do this in order to enable the storage of data and their transmission is possible during a power-off situation…. {Glielmor:  para 0069}.  
	Prior Art that is pertinent to Applicant’s disclosure
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huan et al; (US 2019/0279625 A1); wherein teaches a communications unit configured to transmit a product information during the door of the storage container is open in at least in Abstract, paras 0069-0071, 0080.   Also, Chae et al; (US 2020/0363126 A1), wherein teaches “Provided is a sensor package in a refrigerator configured to provide information related to refrigerated food. The sensor package may include a body having a mark classified by a type of food allocated to the sensor package and indicating the type of food of a food to which the sensor package is coupled, a battery, an operation switch, a memory configured to store food information corresponding to the type of food corresponding to the mark, a sensor communication module that communicates with a display provided in the refrigerator, a sensing module that senses state information associated with the food, and a sensor control module that controls the sensor communication module to initiate communication between the sensor package and the display of the refrigerator based on the state information sensed by the sensing module”.  Also see, see Nakata et al; (JP 6717622 B2), wherein teaches the control unit 70 displays the liquid level on the display unit 24 while the door sensor detects the door open state in at least Abstract.  Also, see other cited references from PTO-892 forms in the record. 
Response to Arguments
21.	Rejection under 112 (b) for claims 1, 3 and 5-7 have been withdrawn since Applicant has amended independent claim 1. 
	Also, Claim Interpretation under 35 U.S.C. 112(f) for claims 1, 5, 7 and 11 remains.  
Further, Applicant’s arguments regarding 103 for claim 1 have been fully considered and are moot in view of new ground rejection.  See new reference Hwang; (KR 2018-0115117 A) to the rejection above. 
In addition, Applicant’s arguments regarding 103 for a newly added claim 11 has been fully considered and are moot in view of new ground rejection.  See new reference Hwang; (KR 2018-0115117 A) to the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681